I respectfully dissent from the conclusion reached by the majority in this case on the ground that the original agreement of rent between the parties definitely fixed a term of four days, it being specifically understood that the premises should be surrendered by the occupants at the end of such period. The facts of the case disclose a number of equitable considerations in favor of the defendant, who did not want the plaintiff and his family as tenants, and who accepted them only upon the basis of the understanding above noted, and purely as a matter of accommodation and assistance to them.
In any event, even if it be conceded that plaintiff is entitled to a reduction in rates, I cannot agree that a penalty should be assessed under 'the facts of this case. If, as is stated in the majority opinion, the defendant was guilty of acts of subterfuge, certainly plaintiff was equally as guilty of subterfuge with regard to the manner in which he procured extensions of the term of occupancy.